                                                                                      NORTHERN DISTRICT OF TEXAS

                            IN THE UNITED STATES DISTRICT OUR
                                 NORTHERN DISTRICT OF TEXA                                    APR - 9 2020
                                     FORT WORTH DIVISION

                                                                                       CLERK, U.S. DISTRiCT COURT
DANIEL ARMONDO TROJANOWSKI,                                 §                            BY----~~------
                                                                                                   1>-:putl
                                                            §
                   Plaintiff,                               §
                                                            §
vs.                                                         §    NO. 4:20-CV-002-A
                                                            §
SHERIFF TARRANT COUNTY, ET AL.                          I   §
                                                            §
                   Defendants.                              §

                                  MEMORANDUM OPINION AND ORDER

          Carne on for consideration the motion of defendant Officer

Fidel Vasquez ("Vasquez"} for summary judgment. Plaintiff,

Daniel Arrnondo Trojanowski, has failed to respond to the motion,

which is ripe for ruling. The court, having considered the

motion, the record, and applicable authorities, finds that the

motion should be granted.

                                                            I.

                                            Plaintiff's Claims

          On January 1, 2020, plaintiff filed his complaint in this

case. Doc. 1 1. By order signed January 21, 2020, the court

spelled out the rules for pleading in federal court and required

that plaintiff file an amended complaint stating with

particularity as to each defendant all the material facts

necessary to establish his right to recover against that




1
    The "Doc.   "reference is to the number of the item on the docket in this case.
defendant. Doc. 10. On February 20, 2020, plaintiff filed his

amended complaint. Doc. 13. By order signed February 21, 2020,

the court ordered that the claims against all defendants except

Vasquez be dismissed. 2 Doc. 14. The court ordered service of the

amended complaint, id., and Vasquez answered. Doc. 19.

        The basis for plaintiff's claims against Vasquez is that

Vasquez was present for an assault on plaintiff by another

inmate at the Tarrant County Jail and allowed the other inmate

to severely beat plaintiff, placing him in a coma. Doc. 13 at 4.

                                                       II.

                                       Grounds of the Motion

        On March 13, 2020, Vasquez filed his motion for summary

judgment, Doc. 20, brief in support, Doc. 21, and appendix.

Docs. 22-24. Vasquez maintains that plaintiff's claims must be

dismissed {1) for want of exhaustion of administrative remedies,

and {2) because Vasquez is entitled to qualified immunity.

                                                      III.

                        Applicable Summary Judgment Principles

        Rule 56{a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or

defense if there is no genuine dispute as to any material fact



2
  The order provided that the dismissal of the claims against all defendants except Vasquez be made fmal. Doc. 14.
The court signed a final judgment as to those defendants. Doc. 15. Plaintiff did not appeal from that judgment.
                                                         2
and the movant is entitled to judgment as a matter of law.           Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247 (1986).     The movant bears the initial burden of pointing out

to the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim, "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."      Id. at 323.

        Once the movant has carried his burden under Rule 56(a),

the nonmoving party must identify evidence in the record that

creates a genuine dispute as to each of the challenged elements

of its case.     Id. at 324; see also Fed. R. Civ. P. 56 (c)   ("A

party asserting that a fact .      . is genuinely disputed must

support the assertion by . . . citing to particular parts of

materials in the record . . . . ").    If the evidence identified

could not lead a rational trier of fact to find in favor of the

nonmoving party as to each essential element of the nonmoving

party's case, there is no genuine dispute for trial and summary

judgment is appropriate.     Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587, 597 (1986).


                                   3
                                   IV.

                                Analysis

A.   Exhaustion of Remedies

     The Prison Litigation Reform Act provides that no action

shall be brought by a.prisoner until administrative remedies are

exhausted. 42 U.S.C.   §   1997e(a). The Fifth Circuit applies a

strict approach to exhaustion of remedies. Dillon v. Rogers, 596

F.3d 260, 268   (5th Cir. 2010). An inmate must not only pursue all

available avenues of relief but must also comply with all

administrative deadlines and procedural rules. Lindsey v.

Striedel, 486 F. App'x 449, 452     (5th Cir. 2012) (per

curiam) (citing Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)).

     The record establishes that plaintiff failed to submit a

grievance regarding the alleged acts or omissions of Vasquez.

His failure to do so prevents him from pursuing this case.

Gonzales v. Seal, 702 F.3d 785, 788        (5th Cir. 2012); Wright v.

Hollingsworth, 260 F.3d 357, 358 (5th Cir. 2001). Accordingly,

dismissal is appropriate. Markham v. Glover, No.        4:16-CV~388-0,


2017 WL 11476610, at *3     (N.D. Tex. Sept. 20, 2017); Cornstubble

v. Tarrant Cty., No. 4:13-CV-335-A, 2013 WL 3798073, at *3-4

(N.D. Tex. July 22, 2013).

B.   Qualified Immunity

     Qualified immunity protects government officials from suit

                                    4
and liability for damages "insofar as their conduct does not

violate clearly established statutory or constitutional rights

of which a reasonable person would have known." Harlow v.

Fitzgerald, 457   u.s.   800, 818   (1982). When a   defe~dant   asserts

qualified immunity in a motion for summary judgment, the burden

shifts to the plaintiff to show that the defense is not

available. Kovacic v. Villarreal, 628 F.3d 209, 211 (5th Cir.

2010) . To overcome the qualified immunity defense, the plaintiff

must establish that material fact issues exist about whether (1)

the defendant violated a statutory or constitutional right, and

(2) the right was clearly established at the time of the

challenged conduct. Cass v. City of Abilene, 814 F.3d 721, 728

(5~   Cir. 2016); Brown v. Callahan, 623 F.3d 249, 253        (5~   Cir.

2010).

      In this case, because plaintiff was a pretrial detainee,

his claims arise under the Due Process Clause of the Fourteenth

Amendment, which places a duty on jailers to protect him from

harm during confinement. Hare v. City of Corinth, 74 F.3d 633,

639 (5th Cir. 1996) (en bane). And, because this is an episodic

act or omission, plaintiff must show that Vasquez acted with

deliberate indifference to plaintiff's rights. Id., 74 F.3d at

636   (citing Farmer v. Brennan, 511 U.S. 825        (1994)). Deliberate

indifference is established by showing that Vasquez was aware of

                                     5
facts from which an inference of excessive risk to plaintiff's

health or safety could be drawn, and that Vasquez actually drew

that inference. Herman v. Holiday, 238 F.3d 660, 664 (5th Cir.

2001) . "Deliberate indifference is a degree of culpability

beyond mere negligence or gross negligence; it •must amount to

an intentional choice, not merely an unintentionally negligent

oversight.'" James v. Harris Cty., 577 F.3d 612, 617-18 (5th Cir.

2009) (quoting Rhyne v. Henderson Cty., 973 F. 2d 386, 392 (5th

Cir. 1992)).

     Here, the summary judgment evidence establishes that

Vasquez had no knowledge of any facts from which an inference of

excessive risk to plaintiff's safety could be drawn. Vasquez was

not aware that plaintiff was in any danger from another inmate

or otherwise. In making an inspection·at the start of his shift,

he saw that plaintiff was bleeding and immediately called for

medical assistance. That was his first knowledge about

plaintiff's situation.

                                 v.
                               Order

     The court ORDERS that defendant's motion for summary

judgment be, and is hereby, granted; that plaintiff take nothing

on his Claims agairist Vasquez; and, that plaintiffts claims


                                 6
against Vasquez be, and are hereby, dismissed with prejudice.

     SIGNED April 9, 2020.




                                7
